195 F.3d 454 (9th Cir. 1999)
UNITED STATES OF AMERICA, Plaintiff-Appellee,v.ROSELI BANUELOS-RODRIGUEZ, aka ROGELIO BANUELOS-RODRIGUEZ, Defendant-Appellant.
No. 96-50297
UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT
Filed November 5, 1999

D.C. No. CR-95-00004RT(BR)-1
Before: HUG, Chief Judge.

ORDER

1
Upon the vote of a majority of nonrecused active judges of this court, it is ordered that this case be reheard by the enbanc court pursuant to Circuit Rule 35-3.  The three-judge panel opinion United States v. Banuelos-Rodriguez, 173 F.3d 741 (9th Cir. 1999), is withdrawn